Title: From Benjamin Franklin to Vergennes, 27 June 1781
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy June 27. 1781.
Enclosed I send your Excellency the Copy of a Letter I have just received from Mr Hartley, in which he expresses a Desire of making me a visit to talk about Peace, if it may be done with the Consent of the Ministry here. I should be glad to see him as my Friend and a Friend to America: but unless he were authorised by his Court to make Propositions, which I imagine may not be the Case, I do not see so clearly that Good may arise from his Visit, as that it may occasion much Speculation with Conjectures and false Reports, of which some may be attended with Inconvenience. I have not as yet made him any Answer, and will make him such as your Excellency’s Prudence may advise; being with the highest Esteem & Respect, Sir, Your Excellency’s Most obedient & most humble Servant.
B Franklin
His Exy. Ct: De Vergennes
 
Endorsed: M. de R.
Notation: rep le 29 Juin
